United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 11-3608
                        ___________________________

                          Maurice Kariuki Gita Waweru

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                             Submitted: May 9, 2012
                              Filed: October 5, 2012
                                  [Unpublished]
                                  ____________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

       Kenyan citizen Maurice Kariuki Gita Waweru petitions for review of an order
of the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
denial of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). This court lacks jurisdiction to review determinations regarding the
untimeliness of Waweru’s asylum application. See 8 U.S.C. § 1158(a)(3); Gumaneh
v. Mukasey, 535 F.3d 785, 788 (8th Cir. 2008). As to Waweru’s remaining
contentions, we decline to consider arguments and evidence that were not presented
to the BIA. See Doe v. Holder, 651 F.3d 824, 830 (8th Cir. 2011); Lukowski v. INS,
279 F.3d 644, 646 (8th Cir. 2002) (“judicial review is limited to administrative
record”). We conclude that substantial evidence supports the denials of withholding
of removal and CAT relief, and that Waweru’s due process rights were not violated.

      For these reasons, we dismiss the petition with respect to the asylum claim and
deny it in all other respects. See 8th Cir. R. 47B.

                       ______________________________




                                         -2-